Citation Nr: 0838527	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a higher rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1987. He had additional service in the Army Reserve 
from 1991 to 2003.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits sought. In June 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required.


REMAND

The Board is remanding these claims to obtain the available 
treatment records from during the veteran's reserve duty and 
to ensure comprehensive notification of the Veterans Claims 
Assistance Act of 2000 (VCAA) as it pertains to the increased 
rating claim for right ear hearing loss. 

Under VA's duty to assist the claimant in the development of 
his claim VA will undertake reasonable efforts to obtain 
treatment records which the claimant has adequately 
identified. 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008). 
This duty to assist includes obtaining the claimant's 
complete service treatment records. 38 U.S.C.A. § 5103A(c)(1) 
(West 2002 & Supp. 2008). See also 38 C.F.R. § 3.159(c)(2) 
(2008) (explaining procedures for acquiring records in the 
custody of a Federal department or agency). 

The veteran had service in the Army Reserve from 1991 to 
2003, and he has indicated the units of assignment with which 
he served during this time period.      At the June 2008 
hearing he testified that he recalled taking both entrance 
and separation physicals during his reserve service. However, 
the current documentation of treatment history is limited to 
records from active duty and does not consist of any reserve 
duty records. Consequently, a supplemental records inquiry is 
required to obtain the available reserve duty treatment 
records.  

Following the receipt of these records the RO/AMC should 
request a supplemental medical opinion from the October 2006 
VA orthopedic examiner as to whether upon review of the 
entire record, the veteran's back and/or bilateral knee 
disorders were incurred or aggravated during service.

Further development is also necessary to apprise the veteran 
of the criteria to substantiate his claim for increased 
rating. The VCAA prescribes several requirements as to VA's 
duty to notify and assist a claimant with the development of 
a pending claim for compensation benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326. The basic criteria for satisfactory VCAA 
notice are that it informs the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued the decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pursuant to 
which there exists a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased disability rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant; (3) that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved); and (4) in regard to examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation. 

Previous notice correspondence issued to the veteran informed 
him of several general applicable provisions pertaining to 
VA's duty to notify and assist.                 
This notwithstanding, a supplemental letter must be issued 
that clearly notifies him of the type of evidence required to 
substantiate the increased rating claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claim for an increased rating for the 
service-connected right ear hearing loss, 
in compliance with the holding of the 
Court in Vazquez-Flores. Specifically, the 
notice set forth therein must advise the 
veteran that he may submit or request that 
VA obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life. 
He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for the 
conditions under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.85, Diagnostic Code 
6100 and 38 C.F.R. § 4.86 on exceptional 
patterns of hearing impairment; as well as 
notification of the provisions of 38 
C.F.R. § 3.383 for evaluation of paired 
extremities where involving hearing loss 
in only one ear. Also, inform the veteran 
that any increase in disability that is 
warranted will be determined based on 
diagnostic codes providing for a range in 
severity (from 0 percent to as much as 100 
percent). Notify him of the types of 
medical and lay evidence he may submit 
that are relevant to his claim for 
increased compensation.

2.	The RO/AMC should then contact the 
National Personnel Records Center (NPRC), 
the Army Reserve units with which the 
veteran served from 1991 to 2003, or any 
other appropriate source and request 
verification of all of the veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA). All service medical records 
should then be obtained and associated 
with the claims folder, to particularly 
include medical examinations completed at 
both entrance and separation from reserve 
duty. For purpose of completing this 
inquiry the veteran's reserve duty 
commenced in 1991 with the 128th Army 
Reserve Command which he indicated several 
years later was downsized to the 81st 
Regional Support Group. In attempting to 
obtain the requested records, the RO/AMC 
must continue such efforts until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.	On completion of the above-requested 
actions including receipt of reserve duty 
medical records, then return the claims 
folder to the VA examiner who conducted 
the VA orthopedic examination of October 
2006. If the examiner is not available, or 
is no longer employed by VA, schedule the 
veteran for an examination by a physician 
who has not seen him previously. The 
purpose of the examination is to determine 
whether the veteran has a current back or 
bilateral knee disorder that is 
attributable to service.

The following considerations will govern 
the examination:
 
a. The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 
 
c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The VA examiner 
must consider the entire service 
treatment history including the reserve 
duty treatment records from 1991 to 
2003, and determine whether current 
back and/or bilateral knee disorders 
were incurred or aggravated during 
active duty or while on ACDUTRA or 
INACDTURA during a period of reserve 
duty.
The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claims on appeal.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded an opportunity to 
respond. Thereafter, if in order, the case should be returned 
to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims for service connection. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that the veteran does not 
report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address. It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

